DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The Applicant’s claim for benefit of the provision application filed 06/19/2014 has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohriner (U.S. Patent No. 4,803,045, previously cited).

Claim 1, Ohriner teaches a strain-hardenable stainless steel alloy comprising hard secondary phases dispersed in an austenitic primary phase (column 2, lines 33-37). Ohriner teaches an alloy composition consisting essentially of the components shown below within Table I (column 2, lines 38-51). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 6, Ohriner teaches a hard-phase comprising a carbide (column 2, line 3). 

Table I – The composition of the instant claim 1 compared to Ohriner (U.S. Patent No. 4,803,405).
Ref,
Carbon
Wt %
SiliconWt %
ManganeseWt %
ChromiumWt %
Molybdenum
Wt %
NickelWt %
NitrogenWt %
Iron
Wt %
consisting essentially of
Claim 1
0.9 - 1.3
1.5 - 4.0
3.0 - 7.0
21.0 - 27.0
1.0 - 5.0
2.0 - 6.0
0.3 - 0.6
Balance
Ohriner
0.85 - 1.4
1.5 - 5.5
5.0 - 13.0
18.0 - 27.0
≤ 6.0
4.0 - 12.0
0.1 - 0.3
Balance

	

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohriner (U.S. Patent No. 4,803,045, previously cited) as applied to claim 1, and further in view of Roy (U.S. Patent No. 3,165,400, previously cited). 

Regarding Claim 2, and Claims 4-5, Ohriner is relied upon for the reasons given above in addressing claim 1 and claim 3. However, Ohriner teaches a nitrogen content of 0.1-0.3% of which is outside the range recited by claims 2, and 4-5. The examiner recognizes that Ohriner teaches may of which implies at the very least that amounts close to this range may in fact have no welding issues whatsoever. Further the examiner notes that the applicant is interested in powdered metallurgical methods of production (e.g., paragraphs [0027]-[0028]), thus welding issues would be of no concern to one of ordinary skill within the powdered metallurgical arts. Therefore, the examiner turns to Roy.
Roy teaches a heat resistance iron alloy (column 1, line 1) shown below within Table II. Roy teaches a substantially similar composition as both Ohriner and applicant (column 5, line 36 through column 5, line 62). With respect to the amount of nitrogen, Roy teaches nitrogen in the range of ≤ 0.6 and that “nitrogen tends to stabilize the austenite composition”, “the production of precipitation hardening nitrides is believes to be partly responsible for the improved high temperature strength and the high temperature service life”, “many of the better alloys of our invention will contain optimum amounts of nitrogen”, and “when nitrogen and manganese are used in optimum amounts… is it even possible to obtain an alloy with excellent properties without using any nickel or cobalt”. 
Thus, at the very least Roy provides motivation as to why one of ordinary skill in the art would have been motivated to utilize routine experimentation to fine the optimal or workable ranges of nitrogen within the combination with Ohriner (See MPEP 2144.05, II). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ohriner by using a nitrogen content of less than or equal to 0.6% as taught by Roy with the motivation of stabilizing the austenite phase, improving the high temperature strength and service life, and obtaining excellent properties without the use of cobalt. 

Table II – The composition of the instant claim 1 compared to Ohriner (U.S. Patent No. 4,803,405) and Roy (U.S. Patent No. 3,165,400).
Claims
Carbon
Wt %
SiliconWt %
ManganeseWt %
ChromiumWt %
Molybdenum
Wt %
NickelWt %
NitrogenWt %
Iron
Wt %
2






0.44 - 0.55

4
0.9 - 1.3
1.5 - 4.0
3.0 - 7.0
21.0 - 27.0
1.0 - 5.0
2.0 - 6.0
0.44 - 0.55
Balance
5
1.21
3.34
4.78
25.73
2.04
4.37
0.46
Balance
Ohriner
0.85 - 1.4
1.5 - 5.5
5.0 - 13.0
18.0 - 27.0
≤ 6.0
4.0 - 12.0
0.1 - 0.3
Balance
Roy
0.8 - 1.25
0 - 2.5
1.0 - 15.0
12.0 - 35.0
≤ 9.0
2.0 - 8.0
0 - 0.6
Balance

	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohriner (U.S. Patent No. 4,803,045, previously cited) as applied to claim 1, and further in view of Hallen (WO-1993024673, previously cited).

Regarding Claim 7, Ohriner is relied upon for the reasons given above in addressing claim 1. However, Ohriner is silent to the intended use of the alloy. 
Hallen teaches a hard-faced component comprising a metallic component having a component surface comprising a layer of a hard-facing alloy applied to the component surface (page 1, lines 3-16). Hallen teaches that providing a component surface with a hard-facing alloy increases hardness, and strength to oxidation resistance (page 1, lines 11-15). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wear-resistant, anti-galling alloy of Ohriner as the hard-facing alloy within Hallen with the motivation of producing a hard-faced component having enhanced resistance properties. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohriner (U.S. Patent No. 4,803,045, previously cited) in view of Hallen (WO-1993024673, previously cited) as applied to claim 7, and further in view of Qiao (U.S. Patent No. 8,430,075, previously cited).  

Regarding Claim 8, Ohriner in view of Hallen are relied upon for the reasons given above in addressing claim 7. However, neither Ohriner nor Hallen teach the component being a valve seat. 
Qiao teaches a superaustenitic stainless steel used for valve sear inserts for internal combustion engines (abstract). Qiao teaches the use of hard-faced valve components (column 2, lines 23-25), including valve seats (column 2, lines 61-63). Thus, the examiner points out that if one uses the concepts of Ohriner in view of Hallen with the hard-faced valve components of Qiao, one would appreciate that structure of Qiao as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a metallic component being a valve seat having a layer of a hard-facing alloy would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-8 under both statutory and nonstatutory double patenting rejections are correct. The examiner apologizes for this error and the rejections are removed. 
Applicant’s arguments regarding the rejection of Claims 1, 3, and 6 under 35 U.S.C. § 103 over Ohriner (U.S. Patent No. 4,803,045) have been fully considered but are not persuasive. Applicant argues that Ohriner does not disclose the composition as claimed. The examiner respectfully disagrees and points out that Ohriner teaches encompassing or overlapping ranges for all the components required by the claim and further teaches 0% for all non-recited components (column 2, lines 38-51). Furthermore, the examiner points out that within the table within column 3 of Ohriner, many of the examples consist essentially of the components required by claim 1. 
Furthermore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Roy does not disclose the composition as claimed and recites a nitrogen content of no more than 0.3%. The examiner is not persuaded by these arguments however and points out that Roy is primarily used to teach why one of ordinary skill would modify the composition of Ohriner with respect to the nitrogen content. The examiner respectfully points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735